OPINION — AG — RURAL WATER DISTRICTS ARE EXPRESSLY EMPOWERED TO PURCHASE WATER BOTH WITHIN AND WITHOUT THEIR TERRITORIAL BOUNDARIES FROM ONLY THOSE ENTITIES AS SET OUT IN 82 O.S. 1972 Supp., 1324.10 [82-1324.10] (WATER AND WATER RIGHTS) (PUMP AND REMOVE WATER FROM LAND OUTSIDE ITS ESTABLISHED TERRITORY ?, WATER DISTRICT SERVE THE LANDOWNER WHO SELLS WATER TO THE DISTRICT, WHICH WATER IS TAKEN FROM HIS PROPERTY ?) CITE: 82 O.S. 1972 Supp., 1324.10 [82-1324.10](13), 82 O.S. 1972 Supp., 1324.10 [82-1324.10](15) (RONALD LEE JOHNSON) 82 O.S. 1324.1 [82-1324.1]